ALLOWABILITY NOTICE
Response to Amendments
Applicant's request for entry into AFCP 2.0 is acknowledged and is accepted, therefore, the Amendment filed 02/17/2021 has been entered.  Claims 1-10 are pending in the application.  Claims 1, 3, 4 and 6 have been amended.   As Applicant’s amendments have over the 112 rejections of the previous office action, they have been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 02/17/2021, with respect to amended claims 1 and 6 have been fully considered and are persuasive.  The 102 and 103 rejections of 11/18/2020 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745